Citation Nr: 0023243	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran had active service from April 1976 to December 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied service connection for 
bipolar disorder and headaches.  The veteran appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
an acquired psychiatric disorder and service.

2.  There is no competent medical evidence of a nexus between 
headaches and service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he currently suffers 
from bipolar disorder and headaches, and that these were 
incurred in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claims, the 
threshold question which must be answered in this case is 
whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994);  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

In the alternative, the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period, and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under he court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

I.  Psychiatric Disorder

Service medical records noted no complaints of, or treatment 
for, any psychiatric disorder.  The veteran's examination 
report in November 1982 reported that his psychiatric 
evaluation was normal.  

Treatment records from the Henderson Mental Health Center, a 
private mental health clinic in Fort Lauderdale, Florida, 
reported that the veteran had received treatment at that 
facility's drug abuse unit from January to April 1985.  He 
was seen only for an intake interview and two appointments.  
He gave a five year history of feeling depressed, and said 
his worse depression had been in 1982 when the military 
allegedly broke a contract with him.  The initial impression 
was cocaine abuse, continuous, and dysthymic disorder primary 
or secondary to cocaine abuse.  The veteran dropped out of 
treatment, and the discharge diagnosis was cocaine abuse, 
continuous.  

In February 1987, the veteran filed a disability claim with 
the Social Security Administration.  He stated that his 
disabling conditions included schizophrenia paranoia, anxiety 
disorder, personality disorder affective disorder.  He 
further indicated that these conditions first began to bother 
him on the same day as his separation from service.  He 
maintained that he was prevented from re-enlisting because of 
his various disorders.  A supporting statement, dated in 
February 1987, by an acquaintance stated that the veteran's 
emotional problems began while he was in the Marines.  The 
acquaintance wrote that the veteran was not permitted to 
reenlist due to his unstable condition, and that the veteran 
had received no treatment prior to separation.  He wrote 
that, after service, the veteran had difficulty working due 
to pressure and anxiety.  

The veteran submitted a report of a psychiatric evaluation by 
the Sacramento Mental Health Center in February 1987.  The 
diagnosis included major depression, recurrent, by history.  
There was no reference to service. 

A March 1987 report by Health Analysis, Inc., included an 
impression of manic depression with history of memory 
problems.  A psychiatric report that same month from the 
Henderson Mental Health Center gave an assessment of major 
depression, with an onset date of May 1986.  In May 1987, 
Sutter Community Hospitals provided a diagnosis of major 
depression, recurrent, dysthymic disorder, and substance 
abuse, mixed.  Additional psychiatric records from the 
Sacramento Mental Health Center showed that the veteran 
continued to receive outpatient treatment from February to 
August 1988.  In August 1988, after making a suicide attempt, 
he was diagnosed with major depression, recurrent, and poly-
substance abuse.  

Private treatment records from the Sutter Counseling Center, 
from October 1993, reported a diagnosis of bipolar disorder, 
mixed, by history.  In April 1994, the veteran reported 
making another suicide attempt.  Treatment records from 
Heritage Oak Hospital contained diagnoses of bipolar 
affective disorder, manic, moderate, and rule out adjustment 
disorder with depressed mood.  A March 1997 report from 
Health Analysis, Inc., stated that the veteran provided a 
history of being discharged from the military due to his 
symptoms, although he denied being identified as having 
mental health problems at the time.  The physician's 
diagnosis was bipolar I disorder vs. schizoaffective 
disorder.  

VA treatment records reported that the veteran was admitted 
to a substance abuse residential rehabilitation program in 
March 1998.  He was discharged the following month for not 
complying with ward rules and not taking his medications.  
His diagnoses upon discharge were alcohol and drug dependence 
with amphetamines, and history of bipolar disorder.  

In August 1998, the veteran's mother submitted a statement 
asserting that the veteran "has been a different person 
since he left the service."  She maintained further that she 
had taken him to the Henderson mental health clinic in Fort 
Lauderdale and that she had been unable to obtain the 
treatment records from that facility.  The Board notes that 
these records have in fact been included in the claims folder 
as part of the record of the veteran's Social Security 
Disability claim.  

Following a careful review of the evidence, the Board finds 
that the veteran has not submitted a well grounded claim for 
service connection.  The Board notes that there is no 
evidence of any mental disorder in service, and the veteran's 
service separation examination report revealed that a 
psychiatric evaluation of the veteran was normal.  In 
addition, it is unclear whether the veteran even suffers from 
a current psychiatric disorder.  While the veteran has been 
diagnosed with various psychiatric disorders over the years, 
including manic depression, major depression, dysthymic 
disorder, bipolar disorder, and schizoaffective disorder, the 
most recent records contained a diagnosis of history of 
bipolar disorder.  Finally, even assuming that the veteran 
currently suffers from a psychiatric disorder, there is no 
competent medical evidence of a nexus, or link between such a 
disorder and the veteran's period of service.  None of the 
medical evidence which has been submitted reflects a nexus 
between a current psychiatric disorder and service.  The only 
evidence presented by the veteran that tends to show a 
connection between an acquired psychiatric disorder and 
service are his own statements, and those of his mother.  
However, as laypersons, they are not competent to provide an 
opinion requiring medical knowledge, such as providing a 
diagnosis of a disorder or whether it is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Nor may service connection be granted under the chronicity 
and continuity of symptomatology provisions of 38 C.F.R. § 
3.303(b).  As noted above, there is no evidence of any 
chronic psychiatric disorder in service, and clinical 
evaluation during the separation examination revealed the 
veteran's psychiatric status to be normal.  Moreover, the 
medical record shows that the earliest date that the veteran 
sought treatment was in January 1985, over a year after 
separation, and he was not given a clear psychiatric 
diagnosis.  While he was initially diagnosed with cocaine 
abuse, continuous, and dysthymic disorder primary or 
secondary to cocaine abuse, his final diagnosis upon 
discharge was simply cocaine abuse, continuous.  The earliest 
clear-cut psychiatric diagnosis was not until March 1987, 
almost four and-a-half years after service, when he was 
diagnosed with major depression.  Even assuming that these 
gaps in treatment do not interrupt continuity, the veteran's 
claim still fails on the basis that there is no medical 
evidence linking any current psychiatric disorder to the 
alleged continuity of psychiatric symptomatology exhibited 
after discharge.

Given the foregoing, a plausible claim for service connection 
for an acquired psychiatric disorder has not been presented.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, 
such claim is not well grounded and must, therefore, be 
denied.  38 U.S.C.A. § 5107(a).

II.  Headaches

Service medical records revealed that the veteran complained 
of a three week history of headaches in July 1976.  In 
February 1977, the veteran complained of having a cold and 
headaches.  The impression was upper respiratory infection.  
In October 1981, the veteran complained of continued 
bifrontal headaches and the impression was sinus and tension 
headaches.  In February 1982 he complained of sinus 
congestion, headaches, watery eyes and a cough.  The 
impression was upper respiratory infection.  In May 1982 he 
complained of a two day history of migraine headaches, 
described as severe bilateral occipital headaches, with 
photophobia.  The records further noted he had had a recent 
accident the month before when he hit his head, resulting in 
severe headaches for a period of two days.  He was also noted 
to be under stress at his job.  The impression was tension 
headaches.  The veteran's service examination in November 
1982 noted that his sinus and neurologic evaluations were 
normal.   

Treatment records from Henderson Mental Health Center, a 
private mental health clinic in Fort Lauderdale, Florida, 
reported that the veteran had received treatment at that 
facility's drug abuse unit from January to April 1985.  His 
complaints included a three week history of headaches.  
Subsequent medical records, including numerous private 
psychiatric treatment records from February 1987 to March 
1997, and VA psychiatric records from March to April 1998, 
noted no complaints of, or treatment for, headaches.  When 
admitted for VA treatment in March 1998, he was assessed for 
"neurology problems" and determined to be negative.  

While there is no clinical evidence that the veteran 
currently suffers from headaches, the veteran's subjective 
complaints of headaches are sufficient to establish a current 
disorder for well-grounded purposes.  In addition, the 
records contain competent medical evidence of headaches in 
service.  The veteran, however, has not met all three 
requirements for a well grounded claim.  Significantly, there 
is no competent evidence of a nexus between the veteran's 
current complaints and his headaches in service.  Indeed, as 
noted above, on VA hospitalization in March 1998, there were 
no complaints or findings of headaches and he was found to 
have no neurological problems. The only evidence presented by 
the veteran that tends to show such a connection are his own 
statements.  However, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu, 2 Vet. App. 492.  
Given the foregoing, a plausible claim for service connection 
for headaches has not been presented.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Consequently, such claim is 
not well grounded and must, therefore, be denied.  
38 U.S.C.A. § 5107(a).  What is necessary to well-ground the 
headaches claim is medical evidence suggesting a link or 
nexus between his current headaches and service.

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claim for service connection.  Epps, 126 F.3rd at 1469.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3rd 1483, 1484-1485 (Fed. Cir. 
1997).  In addition, the Board views the Statement of the 
Case, Supplemental Statement of the Case and its discussion 
as sufficient to inform the veteran of the elements necessary 
to well ground his claims, and to explain why his current 
attempt fails.  See Robinette v. Brown, 8 Vet. App. 69, 77-79 
(1995).



ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed, is denied.

Service connection for headaches is denied.





		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

